DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-12 and 25-32 are pending:
		Claims 1-12 and 25-32 are rejected. 
		Claims 25-32 have been added. 
		Claims 13-24 have been cancelled. 
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on 10/12/2022 is acknowledged.
Response to Amendments
Amendments filed 10/12/2022 have been entered. Amendments to the claims overcome §102 and §103 rejections previously set forth in non-final Office Action mailed 07/14/2022. 
Response to Arguments
Arguments filed 10/12/2022 have been entered. Arguments were fully considered.
On page 6 of Applicant’s arguments, Applicant argues that 
As recited in MPEP § 2131, "[a] claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." The Office does not show that Sumida includes each and every element of amended claim 1. For at least this reason, claim 1 is allowable over Sumida. Claims 2, 3, 5, 6, and 9 depend from claim 1 and are allowable at least upon such dependency.

	This argument is moot because amendments have necessitated new grounds of rejection. 
On pages 6-7 of Applicant’s arguments, Applicant argues that:
With further regards to claim 3, the Office Action asserts that "the filter film of Sumida is structurally the same as the claimed invention therefore said filter will inherently function as a catalyst". (Office Action, p. 6). Applicant respectfully submits that the Office has failed to offer evidence to support this conclusion. More particularly, the Office has not shown that the filter film 12 is structurally the same as "a filtration filter that has a function as a catalyst which precipitates at least one of iron, arsenic, and manganese from the polluted water". 
 
"To establish inherency, the extrinsic evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient." In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999) (emphasis added) (internal quotations and citations omitted). A statement that two things are the same structure is insufficient to establish inherency.

	This argument is not persuasive because Sumida as modified by Kashiwabara teaches the claimed structure therefore the functions are presumed inherent. Furthermore, the filter film of Sumida separates a suspension into a solid and a liquid, the solid content is precipitated (Sumida, see ¶33 and ¶38). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Claim Objections
Claim 28 is objected for the following informalities: Claim 28 recites “the polluted water”; consider rephrasing to – the polluted first water – or – the first water – for clarity and consistency with other claim language. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sumida (US 2008/0217234) in view of Kashiwabara (JP 2013085977).
	Regarding claim 1, Sumida teaches a water purification apparatus (apparatus shown in Fig. 1) for removing a polluted substance from polluted water (“for removing…” is recited as an intended use), the water purification apparatus comprising: 
	a solid-liquid separator (Fig. 1, filter film 12; see ¶36) that separates the polluted water and a solid material from each other (the filter film is a solid-liquid means therefore capable of “separates…”; see ¶36 and ¶63); 
	a polluted substance remover (Fig. 1, adsorption tower 20; see ¶42) that removes, by a layered double hydroxide (“hydrotalcite-based adsorbent”; see ¶42; hydrotalcite is a layered double hydroxide), the polluted substance contained in the polluted water separated by the solid-liquid separator (see Fig. 1); and a communication pipe (Fig. 1, pipe 62; see ¶37) that couples the polluted substance remover (i.e. adsorption tower 20) with the solid-liquid separator (i.e. filter film 12).
	Sumida does not teach the communication pipe comprising multiple orifices, the polluted water separated by the solid-liquid separator flowing into the communication pipe via the multiple orifices.
	In a related field of endeavor, Kashiwabara teaches a water treatment unit (see ABS) comprising a communication pipe (Fig. 2, central pipe 37) comprising multiple orifices (Fig. 2, water intake holes 37a), the polluted water separated by the solid-liquid separator (Fig. 2, separation membrane 31) flowing into the communication pipe via the multiple orifices (“the filtered water filtered by the separation membrane 31 is led to the filtered water flow path 38 through the water intake hole 37a provided in the central pipe 37 and flows out to the outside of the first water treatment unit 3”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication pipe of Sumida by extending the length of the communication with multiple orifices (i.e. intake holes) as disclosed by Kashiwabara because said configuration achieves the predictable result of leading filtered water outside of the treatment unit (Kashiwabara, see pg. 9) with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding claim 2, Sumida and Kashiwabara teach the water purification apparatus according to claim 1, wherein the solid-liquid separator (Sumida, i.e. filter film 12) separates the solid material that decreases polluted substance adsorption performance of the layered double hydroxide (Sumida, the filter film is capable of “separates…”; see ¶36 and ¶63).
	Regarding claim 3, Sumida and Kashiwabara teach the water purification apparatus according to claim 1, wherein the solid-liquid separator includes a filtration filter (Sumida, i.e. filter film 12) that has a function as a catalyst which precipitates at least one of iron, arsenic, and manganese from the polluted water (the filter film of Sumida is structurally the same as the claimed invention therefore said filter will inherently function as a catalyst) (furthermore, the filter film separates into a solid and liquid; see ¶33; the solid content is precipitated; see ¶38; therefore the filter film is capable functioning as a catalyst).
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding claim 5, Sumida and Kashiwabara teach the water purification apparatus according to claim 1, wherein the polluted substance is arsenic (Sumida, “the polluted substance is arsenic” is recited as an intended use and material worked upon), and the polluted substance remover (Sumida, i.e. adsorption tower 20) removes the arsenic (Sumida, the adsorption tower of Sumida is capable of “removes the arsenic” because said tower provide treatment means; see ¶29).
	“Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).
	Regarding claim 6, Sumida and Kashiwabara teach the water purification apparatus according to claim 1, wherein the layered double hydroxide (Sumida, i.e. hydrotalcite) is a grain (Sumida, the hydrotalcite is a grain (or granular material) because hydrotalcite is an adsorbent which is a solid substance and structurally similar to a grain (or granular material); furthermore, Fig. 1 of Sumida shows granular-like or grain-like particles within the adsorption tower) that is produced by applying a predetermined pressure to a material containing the layered double hydroxide and water to eliminate moisture until a water content ratio becomes equal to or lower than 70%, and thereafter, drying the material under a condition at which a temperature is equal to or higher than 90oC but equal to or lower than 100oC, and a humidity is equal to or higher than 90% (the limitation “produced by….and thereafter, drying…” is not given patentable weight because said limitation is a product by process limitation).
	The limitation of “produced by….and thereafter, drying…” recited in claim 6 is considered product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
	Regarding claim 9, Sumida and Kashiwabara teach the water purification apparatus according to claim 1, wherein the layered double hydroxide (Sumida, i.e. hydrotalcite) is a compact (Sumida, the term “compact” is interpreted to mean “occupying a small volume by reason of efficient use of space”; therefore, the absorbent particles are compact within the adsorption tower as shown in Fig. 1 of Sumida) obtained by molding a layered double hydroxide (the limitation “by molding…” is a product-by-process limitation therefore not given patentable weight). 
	The limitation of “by molding…” recited in claim 9 is considered product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
	Regarding claim 25, Sumida and Kashiwabara teach the water purification apparatus according to claim 1, wherein the communication pipe (Sumida, i.e. pipe 62 and Kashiwabara, i.e. central pipe 37) has a first portion connected to the solid-liquid separator (Kashiwabara, see Fig. 2) (Sumida as modified by Kashiwabara teaches the claimed first portion) and a second portion connected to the polluted substance remover (Sumida, see Fig. 1).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sumida (US 2008/0217234) in view of Kashiwabara (JP2013085977) and further in view of Thomson (US 2015/0083662).
	Regarding claim 4, Sumida and Kashiwabara teach the water purification apparatus according to claim 1.
	While Sumida does not particularly limit the filter film, Sumida further teaches that another solid-liquid separation means may be used as long as the formed suspension can be separated into a solid and a liquid (see ¶36); however, Modified Sumida does not teach that said solid-liquid separator is a ceramic filter or a polypropylene filter.
	In a related field of endeavor, Thomas teaches an apparatus for treating contaminated water (see Entire Abstract) comprising a submerged filter that includes a ceramic filtration device (see ¶66).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the solid-liquid separator (filter film) of Sumida with the ceramic filtration device of Thomas because it is the simple substitution of one known solid-liquid separator means with another known ceramic filtration device means obviously resulting in a suitable submerged filtering device for wastewater treatment (Thomas, “submerged filter 520” shown in Fig. 5) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550
82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claims 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sumida (US 2008/0217234) in view of Kashiwabara (JP2013085977) and further in view of Asakura (US 2010/0075847). 
	Regarding claim 7, Sumida and Kashiwabara teach the water purification apparatus according to claim 6.
	Modified Sumida does not teach that said grain has the water content ratio that is equal to or higher than 10%.
	In a related field of endeavor, Asakura teaches a hydrotalcite-like granular material that has a water content of 10% or higher (see ¶14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the water content of the hydrotalcite of Sumida by selecting a water content of 10% or higher as disclosed by Asakura because by doing so provides the benefit of an absorbent having a stable morphology and high anion exchange performance that can be produced at a low cost (Asakura, see ¶18 and ¶60).
	Regarding claim 8, Sumida and Kashiwabara teach the water purification apparatus according to claim 6.
	Modified Sumida does not teach that wherein a diameter of the grain is equal to or greater than 0.24 mm.
	In a related field of endeavor, Asakura teaches a hydrotalcite-like granular material that has a grain size of 0.24 mm or larger (see ¶14). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify grain size of the hydrotalcite of Sumida by selecting a grain size of 0.24 mm or larger as disclosed by Asakura because by doing so provides the benefit of an absorbent having a stable morphology and high anion exchange performance that can be produced at a low cost (Asakura, see ¶18 and ¶60).
	Regarding claim 11, Sumida and Kashiwabara teach the water purification apparatus according to claim 1.
	Modified Sumida does not teach that said layered double hydroxide has a crystallite size of equal to or smaller than 20 nm.
	In a related field of endeavor, Asakura teaches a hydrotalcite-like granular material that has a crystallite size of 20 nm or smaller (see ¶14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the crystallite size of the hydrotalcite of Sumida by selecting a crystallite size of 20 nm or smaller as disclosed by Asakura because by doing so provides the benefit of an absorbent having a stable morphology and high anion exchange performance that can be produced at a low cost (Asakura, see ¶18 and ¶60).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sumida (US 2008/0217234) in view of Kashiwabara (JP2013085977) and further in view of Yamazaki (JP 2005306667, see NPL translation) and by evidence of Mineral Data Publishing (see NPL). 
	Regarding claim 10, Sumida and Kashiwabara teach the water purification apparatus according to claim 1, wherein the layered double hydroxide (Sumida, i.e. hydrotalcite) has a general expression (or general formula) that is expressed as M2+1-xM3+x(OH)2(An-)x/n·mH2O (where M2+ is Mg2+ or Fe2+, M3+ is Al3+ or Fe3+ is an n-valence anion, 0 < x < 1, and m > 0) (it is known in the art hydrotalcite has a formula of Mg6Al2(OH16)CO3·4H2O by evidence of Mineral Data Publishing (see NPL – attached); therefore M2+ = Mg2+, M3+ = Al3+ and An- =CO32-, m = 4). 
	Modified Sumida does not teach where 0 < x < 1 in said general expression. 
	In a related field of endeavor, Yamazaki teaches a crystalline layered double hydroxide powder (see Entire Abstract) where 0 < x < 1 in the general formula (see ¶22).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify molar ratio of the layered double hydroxide (i.e. hydrotalcite) of Sumida by selecting a molar ratio of 0 < x < 1 as disclosed by Yamazaki because said molar ratio provides a crystalline layered double hydroxide having the benefit of a high adsorption effect (Yamazaki, see ¶4). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sumida (US 2008/0217234) in view of Kashiwabara (JP2013085977A) and further in view of Scarpine (US 2009/0101555).
	Regarding claim 26, Sumida and Kashiwabara teach the water purification apparatus according to claim 25, wherein: the first portion (Sumida as modified by Kashiwabara teaches the claimed first portion) has a length contained within the solid-liquid separator (Kashiwabara, see Fig. 2).
	Modified Sumida does not teach wherein the second portion has a length contained within the polluted substance remover; and the length of the second portion is longer than the length of the first portion.
	In a related field of endeavor, Scarpine teaches an apparatus for treating stormwater (see ¶1) wherein a second portion (corresponds to portion of piping within filter mechanism 10b) has a length contained within a polluted substance remover (filter mechanism 10b) (see annotated Fig. 1); and the length of the second portion is longer than the length of a first portion (corresponds to portion of piping within pretreatment mechanism 10a) (see annotated Fig. 1).
Annotated Fig. 1 of Scarpine

    PNG
    media_image1.png
    370
    892
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second portion of Sumida by extending the length of the second portion within the polluted substance remove such that the second length is longer than the first portion as disclosed by Scarpine because said configuration allows for distribution of water over filtering media (Scarpine, see Fig. 1). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sumida (US 2008/0217234) in view of Kashiwabara (JP2013085977A) and further in view of Jin (US 2006/0070952).
	Regarding claim 12, Sumida and Kashiwabara teach the water purification apparatus according to claim 1.
	Modified Sumida does not teach that said polluted substance remover has a filter material that removes a component which is not absorbed by the layered double hydroxide.
	In a related field of endeavor, Jin teaches a water filtration system (see Entire Abstract) comprising a filter material (Fig. 6, lignin filter layer 15; see ¶78); see that removes a component which is not absorbed by the layered double hydroxide (Fig. 6, LDH layer 14; see ¶14; LDH is the acronym for layered double hydroxide).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pollutant remover (adsorption tower) of Sumida by incorporating a filter material (lignin filter layer) that is not layered double hydroxide as disclosed by Jin because said filter provides the benefit of further treating waste water (Jin, see ¶60 and Fig. 6).  

Claims 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Sumida (US 2008/0217234) in view of Varriale (USPN 6,818,130) and further in view of Hackett (USPN 7,122,116).
	Regarding claim 27, Sumida teaches a water purification apparatus for removing one or more polluting substances from water, the water purification apparatus comprising: a solid-liquid separator receiving first water that is polluted, separating solid material out of the first water, and outputting second water that is cleaner than the first water; a polluted substance remover comprising a layered double hydroxide filter; a communication pipe, wherein: the layered double hydroxide receives the second water from the communication pipe, removes at least a first portion of the one or more polluting substances from the second water.
	Sumida does not teach the communication extending to the first charcoal filter and the polluted substance remover comprising a first charcoal filter, a second charcoal filter, and a layered double hydroxide filter; the first charcoal filter receives the second water from the communication pipe, wherein: the first charcoal filter receives the second water from the communication pipe, removes at least a first portion of the one or more polluting substances from the second water, and outputs third water that is cleaner than the second water, the layered double hydroxide filter receives the third water from the first charcoal filter, removes at least a second portion of the one or more polluting substances from the third water, and outputs fourth water that is cleaner than the third water, and a second charcoal filter receives the fourth water from the layered double hydroxide filter, removes at least a third portion of the one or more polluting substances from the fourth water, and outputs fifth water that is cleaner than the fourth water.  
	In a related field of endeavor, Varriale teaches a method and apparatus for multistage liquid filtration (see ABS) having a first filter stage, second filter stage, third filter stage (see C9/L15-30 and Fig. 2) which includes activated charcoal (also referred to as activated carbon) (see C3/L55-60); and multiple similar layers can be employed (see C9/L10-20).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pollutant remover (adsorption tower) of Sumida by incorporating multiple similar layers of activated charcoal (activated carbon) as disclosed by Varriale because said configuration provides for a more efficient filtration of liquids such as water (Varriale, see C1/L10-15) and activated charcoal provides the benefit of helping to remove strong odors and tastes from water (Varriale, C1/L45-55). 
	In a related field of endeavor, Hackett teaches a water treatment apparatus (see ABS) comprising a communication pipe (central pipe within media filter vessel 30 shown in Fig. 1) extending to a filter (coarse media 164).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication pipe (i.e. pipe 62) of Sumida by extending said pipe to a first filter as disclosed by Hackett because said configuration allows water to percolate through filter media (Hacket, see C4/L45-55). Therefore the combination of references teaches a communication pipe extending to the first charcoal filter; the first charcoal filter receives water from the communication pipe, the layered double hydroxide filter receives water from the first charcoal filter, and a second charcoal filter receives water from the layered double hydroxide filter.
	Regarding claim 28, Sumida, Varriale and Hackett teach the water purification apparatus of claim 27, wherein the solid-liquid separator (Sumida, i.e. filter film 12) catalytically precipitates at least one of iron, arsenic, and manganese from the polluted water (the filter film of Sumida is structurally the same as the claimed invention therefore said filter will inherently function as a catalyst) (furthermore, the filter film separates into a solid and liquid; see ¶33; the solid content is precipitated; see ¶38; therefore the filter film is capable of catalytically precipitating).
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding claim 29, Sumida, Varriale and Hackett teach the water purification apparatus of claim 27. Varriale and Hackett further teaches that it obvious to position one filter above another filter (Varriale, see Fig. 2 and Hackett, see Fig. 1) however Modified Sumida does not teach that said solid-liquid separator is positioned above the polluted substance remover; it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the solid-liquid separation (i.e. filter film 12) and the polluted substance remove (adsorption tower) of Sumida by rearranging said devices such that the solid-liquid separator is positioned above the polluted substance remover because it is well known in the art to vertically arrange filters to provide one above another. The device having the claimed configuration would not perform differently than the prior art device, therefore, the claimed device is not patentably distinct from the prior art device.  See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04). 
	Regarding claim 30, Sumida, Varriale and Hackett teach the water purification apparatus of claim 29, wherein the communication pipe (Sumida, i.e. pipe 62) extends vertically (Sumida, see Fig. 1) to couple the solid-liquid separator to the first charcoal filter (Sumida, see Fig. 1 and Hackett, see Fig. 1) (Sumida as modified by Hackett teaches the claimed configuration).  
	 Regarding claim 31, Sumida, Varriale and Hackett teach the water purification apparatus of claim 30, wherein the first charcoal filter is positioned below the layered double hydroxide filter (Varriale, “an activated carbon-containing layer, followed by two layers of charge-modified media, followed by another layer containing activated carbon”, see C9/L10-20) (Sumida as modified by Varriale teaches the claimed configuration).  
	Regarding claim 32, Sumida, Varriale and Hackett teach the water purification apparatus of claim 31, wherein the layered double hydroxide filter is positioned vertically between the first charcoal filter and the second charcoal filter (Varriale, vertically arranged filters, see Fig. 2) (Sumida as modified by Varriale teaches the claimed configuration).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. O’Neill (USPN 5,378,367) teaches a method for removing contaminants using a combination of adsorbents (see ABS) comprising activated hydrotalcite and activated carbon (see Fig. 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778